EXHIBIT 16.1 DE JOYA GRIFFITH, LLC Henderson, Nevada October 6, 2015 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Idle Media, Inc. (the “Company”) Form 8-K dated September 22, 2015, and are in agreement with the statements relating only to De Joya Griffith, LLC contained therein. We have no basis to agree or disagree with other statements of the Company contained therein. Very truly yours, /s/ De Joya Griffith, LLC DE JOYA GRIFFITH, LLC
